OPINION — AG — ** MUNICIPAL COURT — APPEAL AND PROCEEDS OF FINES ** WHERE A DEFENDANT IS FOUND GUILTY AND FINED IN A MUNICIPAL COURT, AND THAT PERSON APPEALS TO THE DISTRICT COURT PURSUANT TO 11 O.S. 958.14 [11-958.14], UPON A LIKE FINDING OF GUILT IN THE DISTRICT COURT ON APPEAL, THE MUNICIPAL COURT IS ENTITLED TO THE PROCEEDS OF THE FINE ASSESSED. (FINES CONVICTION, FINAL JUDGMENT, VIOLATION OF MUNICIPAL ORDINANCES, CRIMINAL ACTIVITY, CIVIL ACTIVITY) CITE: 11 O.S. 958.28 [11-958.28], 11 O.S. 958.20 [11-958.20] (STEVEN E. MOORE)